Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 14, 2017

The Court of Appeals hereby passes the following order:

A17E0057. SARAH RACHEL WEISS v. LARRY ALAN GRANT

      Emergency Motion for Supersedeas Pursuant to Rule 40(b) and Amended
Emergency Motion for Supersedeas Pursuant to Rule 40(b) are herein DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/14/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.